Citation Nr: 1736120	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-04 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of a right patella fracture.  

2. Entitlement to a separate compensable rating prior to July 25, 2016, and a rating in excess of 10 percent from July 25, 2016 to the present for limited extension of the right knee.

3. Entitlement to an initial compensable rating for status post mandibular fracture.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1963 to April 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2012 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He withdrew his hearing request in May 2015 correspondence.  See May 2015 VA Form 27-0820.

In June 2016, the Board remanded the appeal for further development, to include providing the Veteran with VA examinations for his right knee and jaw.  The RO afforded the Veteran examinations for these disabilities in July 2016.  

Additionally, in July 2016, the RO granted service connection for limited extension of the right knee and assigned a 10 percent disability rating, effective July 25, 2016.  The Board has taken jurisdiction of this issue because it is an element of rating the right knee disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250-1 (2011) (noting VA's duty to adjudicate claims so as to maximize benefits).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's right knee disability has been manifested by flexion limited to no less than 80 degrees, even with contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups.

2. From July 25, 2016, the Veteran's right knee disability has been manifested by limited extension to no more than 10 degrees; prior to that date, limitation of extension to a compensable degree is not shown.
3. For the entire appeal period, the Veteran's post mandible fracture has manifested in no more than slight displacement.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a right patella fracture for limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5010-5260 (2016).

2. The criteria for a separate compensable rating prior to July 25, 2016, and a rating in excess of 10 percent from July 25, 2016 for limitation of extension of the right knee have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, DC 5010-5261 (2016).

3. The criteria for a compensable disability rating for status post mandibular fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.150, DC 9903, 9904 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 50 (2007).

Consideration is given to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40). 

When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Painful motion without functional limitation, however, cannot serve as the basis for a rating in excess of the minimum.  Mitchell, supra.




A.  Right Knee Disability

Knee disabilities are unique in the rating code, as they are one of a few orthopedic disabilities in which a Veteran may receive multiple ratings based on separate symptoms in the same joint.  While the law generally prevents considering the same symptoms under various diagnoses to support separate ratings, some of the relevant DCs for the knee have been interpreted to apply to different functions of the knee, therefore warranting separate consideration.  Specifically, the evidence may warrant separate ratings for limitation of flexion of the knee, limitation of extension of the knee, and lateral instability and recurrent subluxation of the knee.  The Board will explore all possibilities in this case.

DC 5260 rates based on limitation of flexion.  When flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  However, where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, the Veteran is entitled to a 10 percent rating.  

DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.
The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, DC 5257 (2016).  Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6. 

Other DCs pertaining to the knee include DC 5258, under which a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 holds that symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code.  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, DC 5262 (2016).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, DC 5055 (2016).  DC 5263 is the rating code for genu recurvatum.  Genu recurvatum is a deformity in the knee in which the knee bends backwards.

The Veteran contends that the severity of his right knee disability warrants a higher rating.  He was initially assigned an evaluation of 10 percent due to painful motion.
The Veteran's right knee disability is currently evaluated pursuant to DC 5010-5260.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the right knee disability is service-connected under DC 5010 for arthritis due to trauma and under DC 5260 for limitation of flexion.

The evidence demonstrates that the Veteran's right knee flexion has been limited to 80 degrees during the appeal period.  Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under DC 5260. 

In November 2009, the RO afforded the Veteran a VA examination for his right knee disability.  He reported intermittent swelling, weakness, decreased motion, as well as pain, which worsened after prolonged standing and walking.  He did not use any assistive devices.  He denied experiencing instability, stiffness, a feeling of giving way, effusions, episodes of dislocation or subluxation, flare-ups, joint disease, or incoordination.  He was able to stand for a period of 15 to 20 minutes, but was unable to walk for a distance greater than a few yards.  

The examiner noted that the Veteran's gait was antalgic and the right knee was affected by weight bearing.  There was no other evidence of abnormal weight bearing.  There was no inflammatory arthritis.  The examiner further noted tenderness and guarding of movement.  There was no crepitation, mass behind the knee, grinding, instability, patellar or meniscus abnormality, or clicking/snapping.  There was no evidence of ankylosis.  Flexion was to 130 degrees, with objective evidence of pain on motion at 100 degrees, and extension was to 0 degrees.  There was also objective evidence of pain following repetitive motion, but this did not result in additional limitation of motion.  Specifically, on repetitive testing, range of motion values were unchanged from the reported baseline values and there was no evidence of resulting pain, fatigue, weakness, or incoordination.  The examiner also stated that passive range of motion was unchanged in comparison to active range of motion.  She indicated that the right knee disability would result in decreased mobility, as well as difficulty lifting and carrying objects in an occupational environment.  The effect on the Veteran's activities of daily living was moderate.  

In a March 2012 statement, the Veteran reported experiencing swelling and pain in his right knee, which required him to use a brace to assist with ambulation.  

A September 2013 VA treatment record documented the Veteran's reports of right knee pain when entering his truck.  

Most recently, in July 2016, the RO afforded the Veteran a second VA examination to evaluate the severity of his right knee disability.  He reported experiencing an aching pain, with occasional flare-ups at extreme ranges of motion.  He was unable to squat, walk for a distance greater than 50 yards, or stand for longer than six minutes.  He did not use any assistive devices. 

Flexion was to 80 degrees and extension was to 10 degrees, with pain resulting in functional loss.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint, as well as crepitus.  The Veteran was unable to perform repetitive use testing, stating it was too painful to perform squats.  As he was not examined immediately after repetitive use testing, the examiner indicated that the examination was medically consistent with his statements describing functional loss with repetitive use over time and during flare-ups.  Additionally, as the Veteran was not experiencing a flare-up during the examination, the examiner was unable to report, without speculation, the additional range of motion loss and whether pain, weakness, fatigability, or incoordination could significantly limit his functional ability during flare-ups, or with repetitive use.  The examination report also noted symptoms including less movement than normal, swelling, disturbance of locomotion, and interference with standing.  Muscle strength testing demonstrated active movement against some resistance, and no muscle atrophy was observed.  There was no history of recurrent subluxation or lateral instability.  There was recurrent effusion at the time of the examination.  Joint stability testing was normal.  The Veteran had not had recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, a semilunar cartilage condition, or any other tibial and/or fibular impairment.  The examiner noted a scar related to the right knee surgery that was not painful, unstable, or greater than 39 square centimeters.  He opined that clerical and sedentary occupations would not be limited or precluded by the right knee disability.  

In this regard, the Board has considered whether pain, swelling, weakness, fatigue, incoordination, or flare-ups result in additional functional loss.  As discussed above, joint flexion was not additionally limited by pain during the November 2009 VA examination.  Additionally, the July 2016 VA examiner reviewed the medical evidence and was unable to determine the extent of additional limitations due to pain, weakness, fatigability, or incoordination without resorting to mere speculation, as the Veteran was unable to perform repetitive use testing during the examination.  Regarding reported flare-ups, the Veteran denied experiencing flare-ups at the November 2009 examination, and the July 2016 VA examiner stated that it was not possible to determine, without resorting to mere speculation, if additional limitation of motion was present as a result of pain during flare-ups due to the absence of flare-ups during the examination.  As the Veteran did not experience a flare-up during any of the examinations, the VA examiners were unable to assess any additional functional loss in terms of range of motion loss, and, thus, it was not feasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups.  A higher evaluation cannot be awarded based on speculation of additional functional loss during flare-ups.  The Board finds that the evidence does not demonstrate functional loss that more nearly approximates flexion limited to 30 degrees in the right knee.  See DeLuca, 8 Vet. App. at 207-08; Mitchell, supra.  Therefore, the current level of severity of the right knee disability is still contemplated by the 10 percent rating for limitation of flexion.

Regarding extension, the July 2016 examiner indicated that the Veteran's right knee extension was limited to 10 degrees. This matches the limitation of extension that warrants a 10 percent rating under DC 5261.  Prior to July 2016, such limitation was not identified.  Indeed, the November 2009 examiner did not find any objective evidence of pain during extension and the range of motion was to 0 degrees at that time.  As discussed above, in considering flare-ups, the objective evidence does not demonstrate that after repetitive use, any existing knee pain, fatigue or weakness limits the Veteran's ability to extend to a degree warranting a higher rating than what is currently assigned.  Thus, prior to July 2016, a separate rating for extension was not warranted, and from July 2016, as his limitation of extension did not exceed 10 degrees, a rating higher than 10 percent is not warranted.  

The evidence does not reveal any subjective complaints or objective evidence of instability of the right knee.  Additionally, the Veteran denied experiencing instability in November 2009, while the July 2016 VA examiner found no objective evidence of right knee lateral instability or subluxation, as joint stability testing was within normal limits.  Thus, the Board finds that a separate rating is not warranted under DC 5257 for recurrent subluxation or lateral instability.  

DC 5258 provides for a single 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 provides for a single 10 percent rating for removal of symptomatic semilunar cartilage.  The Board finds that a rating is not warranted under DC 5258 or 5259, as the July 2016 VA examiner noted that the Veteran did not have a semilunar cartilage condition, and there have been no subjective reports of episodes of locking.

Finally, the Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256, 5262, or 5263, respectively, in the right knee.

Accordingly, for the reasons stated above, the evidence is against a disability rating in excess of 10 percent for the right knee disability at any time during the appeal based on painful flexion under DC 5010-5260.  Furthermore, the evidence does not support a compensable rating prior to July 25, 2016, or a rating in excess of 10 percent from July 25, 2016 for limited extension of the right knee under DC 5010-5261.  

B.  Status Post Mandibular Fracture 

The rating schedule provides a noncompensable rating for slight displacement of the mandible, a 10 percent rating for moderate displacement or moderate nonunion of the mandible, a 20 percent rating for severe displacement of the mandible, and a 30 percent rating for severe nonunion of the mandible. 38 C.F.R. § 4.150, DC 9903, 9904.  The rating is dependent upon degree of motion and relative loss of masticatory function. 

The rating schedule provides for compensable ratings if there is loss of part of the mandible or nonrestorable loss of teeth due to loss of substance or body of the mandible. 38 C.F.R. § 4.150, DC 9901, 9902, 9913.

The rating schedule also provides for compensable ratings for limited motion of temporomandibular articulation if the inter-incisal range is 40 millimeters (mm) or less or if the range of lateral excursion is 4 mm or less. 38 C.F.R. § 4.150, DC 9905.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The Veteran contends that his service-connected status post mandibular fracture warrants a compensable rating.  The Veteran's service-connected disability has been evaluated under DC 9903 for nonunion of the mandible. 38 C.F.R. § 4.150.

In November 2009, the RO afforded the Veteran a VA examination for his status post mandibular fracture.  He reported difficulty chewing hard foods, which the examiner associated with subsequent loss of teeth and loose fitting dentures.  There was no history of trauma to the teeth, neoplasm, swelling, pain, difficulty opening the mouth, difficulty talking, or drainage.  The examiner noted no loss of bone of the maxilla or mandible, and no malunion or nonunion of the maxilla or mandible.  There was no loss of motion at the temporomandibular articulation.  There was no loss of bone of the hard palate.  Furthermore, there was no evidence of osteoradionecrosis or osteomyelitis.  There was no tooth loss due to loss of substance or body of the maxilla or mandible.  The examiner noted no speech difficulty.  The Veteran did not complain of pain.  Auscultation of the temporomandibular joint was unremarkable, with no evidence of popping or crepitus.  The Veteran was missing 21 teeth, which were capable of restoration by prosthesis.  There was no evidence of functional loss secondary to the status post mandibular fracture.   

In a March 2012 statement, the Veteran reported experiencing pain in his jaw, as well occasional feelings of it being "out of place."  He stated that this resulted in difficulty when chewing.

Most recently, in July 2016, the Veteran underwent a VA examination to assess the severity of his jaw disability.  He stated that he lost two central incisors due to the vehicle accident (trauma) that resulted in the mandibular fracture.  However, the masticatory surfaces could be restored by suitable prosthesis.  There was no loss of the mandible or mandibular ramus, either condyle of the mandible, or either coronoid process of the mandible.  The examiner did note malunion with slight displacement.  The loss of teeth was not due to loss of substance of body of maxilla or mandible without loss of continuity.  The examiner opined that the jaw disability would not impact the Veteran's ability to work. 

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a compensable rating for his service-connected status post mandibular fracture.  The evidence shows that the Veteran's disability does not meet the criteria for a compensable rating under DC 9903. See 38 C.F.R. § 4.150, DC 9903.  There is no objective evidence of moderate or severe nonunion of the mandible, as noted by the July 2016 VA examiner.  Additionally, the November 2009 examiner did not find any objective evidence of nonunion of the mandible.  Under these circumstances, the Board concludes that the criteria for a compensable disability rating under DC 9903 have not been met. 

The Board notes that the July 2016 VA examiner did document findings of malunion of the mandible, but indicated that it only resulted in slight displacement, which warrants no more than a noncompensable rating under DC 9904.  Moderate or severe displacement is necessary for a compensable rating under DC 9904.  Thus, the Veteran's malunion of the mandible does not warrant a compensable rating under DC 9904.

Although the Veteran has reported losing two of his front lower teeth as a result of the in-service trauma related to his mandibular fracture, to the extent the Veteran is asserting that loss of teeth should be rated as secondary to his mandible fracture, the Board finds that a separate rating under DC 9913 is not warranted on this basis.  Indeed, both VA examiners noted that there was no loss of teeth due to loss of substance or body of the maxilla or mandible.  Additionally, the July 2016 examiner indicated that the loss of masticatory surface could be restored by suitable prosthesis.  Thus, the Board finds that a separate rating is not warranted under DC 9913, as the loss of teeth was not related to the loss of substance or body of the maxilla or mandible.  

The Board recognizes the Veteran has complained of pain and difficulty chewing.  Consistent with DeLuca, the Board has considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40  and 4.45. The Veteran's disability is manifested by no loss of degree of motion and no loss of masticatory function; essentially, there are no compensable symptoms associated with the Veteran's residuals of mandible fracture.  Upon examination in July 2016, other than a [noncompensable] slight displacement of the mandible, the examiner specifically indicated "no" when asked if the Veteran have any other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions listed in the report.  With respect to difficulty chewing, the November 2009 VA examiner has already linked such difficulty to the presence of "multiple carious teeth and an ill fitting prosthesis.  Given that the impact of the Veteran's residuals of his mandible fracture does not result in any functional impacts and there are no relevant objective manifestations, a higher rating is not warranted.  Indeed, it is important to note that the percentage ratings under the rating schedule represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. 38 C.F.R. § 4.1 (2016). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. Id.  Thus, while the Veteran has subjective complaints of pain, these complaints are not specifically identified by either VA examiner as a mandible fracture residual, and even if the Board assumes they are, the symptom is not shown to result in actual functional impairment warranting compensation.  The disorder does not result in "impairment in earning capacity" and "loss of working time." The Board, therefore, concludes that there is no basis for a compensable rating based upon 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also considered the applicability of other DC's under 38 C.F.R. § 4.150.  There is no objective medical evidence of loss of the mandible so as to warrant a higher evaluation under DCs 9901 or 9902.  In addition, as the medical evidence has not demonstrated impairment of the ramus, condyloid process, coronoid process, hard palate, loss of maxilla, or that the Veteran suffers from chronic osteomyelitis or osteoradionecrosis, the Board concludes that the remaining DCs under 38 C.F.R. § 4.150 also do not apply.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).















	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a right patella fracture is denied.

A separate compensable rating prior to July 25, 2016, and a rating in excess of 10 percent from July 25, 2016 to the present for limited extension of the right knee is denied.

Entitlement to a compensable rating for status post mandibular jaw fracture is denied.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


